Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2394
                       Lower Tribunal No. 15-26243
                          ________________


                             Isabel Alvarez,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz and Thomas J. Rebull, Judges.

     The Monfiston Firm, and Daniel Monfiston, for appellant.

     Roig Lawyers, and Abbi Freifeld Carr and Veresa Jones Adams
(Deerfield Beach), for appellee.


Before EMAS, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.